DETAILED ACTION
Claims 1-27 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Drawings
The brief description of Fig. 2c is objected to because it refers to “the left panel” but the Figure has no “left panel”.
The specification is also objected to because the “BRIEF DESCRIPTION OF THE DRAWINGS” lacks any passage identified as describing Fig. 8. Insertion of “Fig. 8.” at the beginning of paragraph [0033] may be remedial.

Claim Objections
Claims 1, 5, 8, 9, 11, 13, and 14 are objected to because they contain a typographical error in which “complementary” is misspelled as “complimentary”.  Compare to claim 7.  
The clarity of claim 1 could be improved if “the cassette encoding” was substituted for “comprising” in the phrase “expression of a target gene comprising an RNase P substrate”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-27 are indefinite because it is unclear what are the metes and bounds of the term “effector region”. The specification at paragraph 36 indicates that the “effector region”, together with a sensor region such as an aptamer, is responsible for “sensing the presence of a ligand that binds the sensor region and altering cleavage of the ribonuclease substrate sequence by a ribonuclease”. Specification paragraphs 44-46 give non-limiting descriptions of some embodiments of effector regions, but it is not clear that these provide limits on the breadth structures that are embraced by the term “effector region” as expressed in the claims, nor on the range of mechanisms by which an effector region can execute its broadly defined function of “altering cleavage of the ribonuclease substrate sequence by a ribonuclease.”   As a result it is unclear what is the breadth of structures that are embraced by the term, and one of skill could not determine the metes and bounds of the claims.
Claim 3 is indefinite because it recites the relative term “homologous”. This term is not defined by the claim, the specification provides no limiting standard for 
Claims 5 and 11 are indefinite because they recite “the leader sequence” without proper antecedent basis.  The claims refer to “the leader sequence of the RNase P substrate”. In view of the specification as filed, e.g. at page 1, paragraph 2, this phrase can refer to a “leader sequence” of an RNase P substrate that is a tRNA. However, not all RNase P substrates are tRNAs, and not all RNase P substrates have tRNA leader sequences (see e.g. Li et al (Proc. Nat. Acad. Sci. USA 100(23): 13213-13218, 2003) and Altman et al (Proc. Nat. Acad. Sci. USA 102(32): 11284-11289, 2005)). Since the claims are not limited to constructs comprising tRNAs, and since it is not clear that all RNase P substrates have “leader sequences”, the claims are considered to recite “the leader sequence” without proper antecedent basis.  Moreover, it unclear what is the intended breadth of “leader sequence of the RNase P substrate” since the specification only discusses “leader sequence” within the context of tRNA structures in which the term “leader sequence” has an art-recognized meaning.  The recited RNase P substrates are not limited to tRNAs, and it is unclear what is intended to constitute a “leader sequence” in RNase P substrates that are not tRNAs. 
Claims 6-9 and 12-14 are indefinite because they recite “the acceptor stem” or “the 3’ acceptor stem” without proper antecedent basis. Claims 6-9 and 12-14 to “the acceptor stem sequence of the RNase P substrate”, or “the 3’ acceptor stem of the RNase P substrate sequence”.  In view of the specification as filed, e.g. at page 1, paragraph 2, this refers to an “acceptor stem sequence” of an RNase P substrate that is a tRNA. However, not all RNase P substrates are tRNAs, and so not all RNase P 
Claim 26 is indefinite to the extent that the vector is a DNA vector (adenovirus or adeno-associated virus) because the cassette that is required to be contained by the vector is necessarily an RNA and not a DNA because the cassette must contain an RNase P substrate linked to a riboswitch.  See claim 1. This rejection could be overcome by amending claim 1 to require a  cassette “encoding an RNase P substrate linked to a riboswitch” instead of “comprising an RNase P substrate linked to a riboswitch”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polynucleotide cassette for the regulation of the expression of a target gene, the cassette encoding an RNase P substrate sequence linked to a riboswitch, wherein:
the RNase P substrate sequence comprises a sequence encoding a tRNA, mascRNA, MEN beta tRNA-like structure, viral tRNA-like structure, or RNase P model substrate, the sequence comprising a single stranded segment that can undergo RNase P-mediated cleavage, and 
the riboswitch comprises an effector region and an aptamer sequence, wherein:
the effector region comprises sequence that is complementary to a portion of the RNase P substrate sequence;
the aptamer can specifically bind a small molecule ligand,
the aptamer can undergo conformational change when it binds the small molecule, 
and the effector is linked to the aptamer such that the conformational change in the aptamer results in formation of a stem structure comprising the effector region sequence and the RNase P substrate single stranded segment, where the stem structure can inhibit cleavage of the substrate by RNase P, and 
not linked such that a ligand-dependent conformational change in the aptamer results in formation of a stem structure comprising the effector region sequence and the RNase P substrate sequence that inhibits cleavage of the RNase P substrate by RNase P.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to polynucleotide cassette “for the regulation” of the expression of a target gene comprising an RNase P substrate sequence linked to a riboswitch, wherein the riboswitch comprises an effector region and an aptamer sequence, wherein the effector region comprises sequence complimentary to a portion of the RNase P substrate sequence. Claims 10-23 are drawn to methods of using the polynucleotide cassette to increase expression of the target gene. 
Claim 2 requires that the aptamer binds a small molecule ligand, but recites no limitations with regard to the effect of that event on the function of the riboswitch, or on gene expression.   
Claim 3 limits the RNase P substrate to a Markush group of alternatives, but the claim is essentially unlimited because one recited species is an “RNase P model substrate”.  This term is not defined by the specification and can be considered to embrace any substrate known to be cleaved by RNase P.

Claims 5-7 and 11-14 require that the effector comprises a sequence complementary to ”the leader sequence of the RNase P substrate” (claims 5-7 and 11-14) or “the acceptor stem sequence of the RNase P substrate” (claims 7, 13, and 14), but recite no limitations with regard to the formation of any stem sequence or any effect on RNase P cleavage, the function of the riboswitch, or on gene expression. Moreover, as noted above, the terms “leader sequence” and “acceptor stem” are considered to be indefinite in the context in which they are used because it is unclear what structures
 can constitute such elements in the claims as recited. 
The specification as filed makes clear that the invention functions to increase the expression of a target gene by linking the target gene to a polynucleotide comprising a riboswitch that is organized such that when the riboswitch aptamer binds its ligand, a secondary structure is formed that inhibits the activity of RNase P on an RNase P substrate sequence adjacent to the riboswitch. In the absence of the ligand, the riboswitch assumes a conformation which allows cleavage of the RNase P substrate sequence by RNase P (leading to degradation of the RNA encoded by the gene), whereas binding of the ligand results in a riboswitch conformation that inhibits cleavage of the RNase P substrate sequence, leading to a relative increase in expression of the target gene. See e.g. paragraphs [0044]-[0045] and [0114]. Dependent claims 2-7 recite various limitations that are required for the riboswitch to function as intended, however, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a polynucleotide cassette comprising an RNase P substrate sequence linked to a E. coli btbuB riboswitch.  See Perdrizet et al (Proc. Nat. Acad. Sci. USA 109(9): 3323-3328) at Fig. 1A reproduced below.

    PNG
    media_image1.png
    760
    519
    media_image1.png
    Greyscale

This Figure shows the btuB ribozyme in bound and unbound configurations. The riboswitch comprises an aptamer sequence at residues 1-161 which binds the small 12. This sequence is followed by a sequence (nucleotides 162-185) which can be arbitrarily considered to comprise an RNase P substrate sequence  and “an acceptor stem” (in view of the indefiniteness of that term as discussed above) and. See Altman et al (2005) at abstract and Fig. 2A which depicts the btuB riboswitch and discloses that it is RNase P substrate with cleavage occurring between residues 174 and 175. Residues 186-206 of the riboswitch can be considered to comprise an “effector region” comprising a sequence (residues 197-206) with complementarity to a portion of the RNase P substrate sequence and “acceptor stem”. Thus the naturally-occurring btuB riboswitch accounts for all of the limitations of claims 1, 2, 5, and 7. The limitations of claim 3 are considered to be met because the RNase P substrate sequence of the btuB riboswitch can be considered to be a “RNase P model substrate”. With regard to claim 4, please note that a stem structure comprising elements of the effector region and RNase P substrate sequence remains upon binding of the ligand (see lower structure in Fig. 1A). Regarding claim 6, the RNase P substrate and riboswitch effector can be considered to be 0-4 nucleotides apart depending on whether one considers the effector sequence to start at position 187, 188, 189, 200, or 201. Accordingly, claims 1-7 can be interpreted to embrace the naturally occurring E. coli btuB riboswitch and are drawn to a natural phenomenon. 
 This judicial exception is not integrated into a practical application because the claims are simply drawn to the polynucleotide and provide for no integration into any application. The claim(s) does/do not include additional elements that are sufficient to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perdrizet et al (Proc. Nat. Acad. Sci. USA 109(9): 3323-3328, 2012).
Perdrizet disclosed the E. coli btuB riboswitch which has all of the structural feature of instant claims 1-7, as discussed above under 35 USC 101 rejections.
Thus Perdrizet anticipates the claims.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635